Citation Nr: 0106800	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chronic left 
testicular atrophy, currently rated 10 percent disabling.

2.  Entitlement to service connection for chronic disability 
of the right testicle.

3.  Entitlement to service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from November 1952 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) October 1997 rating decision which 
denied a rating in excess of 10 percent for the service-
connected left testicle disability, and service connection 
for right testicle and psychiatric disabilities.

In December 1998 and September 2000, the Board remanded this 
case to the RO for additional development of the evidence, 
including the scheduling of a Travel Board hearing which was 
held in July 1999.  

Subsequent to the issuance of the statement of the case in 
November 1997, the veteran submitted additional evidence 
which was not previously of record.  Initial consideration of 
this evidence by the RO was waived, in writing, by his 
accredited representative in February 2001.  38 C.F.R. 
§ 20.1304(c) (2000).

In the September 2000 remand, the Board referred to the RO 
the veteran's claim of entitlement to an effective date 
earlier than October 1991 for the award of service connection 
for left testicle disability.  A review of the record reveals 
that development of that issue has not yet been undertaken; 
that claim therefore remains pending and is again referred to 
the RO for appropriate action.  See Kandik v. Brown, 9 Vet. 
App. 434 (1996); Hanson v. Brown, 9 Vet. App. 29 (1996).

Appellate consideration of the claims of service connection 
for chronic right testicle and psychiatric disabilities is 
held in abeyance pending completion of the development 
requested in the remand below.

FINDING OF FACT

The veteran's service-connected left testicle disability is 
associated with testicular atrophy (the size of that testicle 
is 1.5 centimeters (cm) by 1.5 cm by 0.75 cm), daily episodes 
of severe pain and tenderness, at times awakening him from 
sleep and interfering with activities such as prolonged 
driving, requiring intermittent medical treatment and use of 
pain medication.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for chronic left testicular atrophy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115b, 
4.118, Codes 7523, 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000), (to be codified at 38 U.S.C.A. § 5103A).  
Consistent with such duty, the Board remanded the claim for 
increased rating of the service-connected left testicular 
disability in December 1998 and September 2000 for additional 
development of the evidence.  A review of the record reveals 
that the development requested by the Board has been 
completed as to this issue, and that all available evidence 
pertinent to the claim has been associated with the file.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of this claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain. 

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for left testicular atrophy was granted by 
the Board in August 1994; by RO rating decision in September 
1994 (implementing the Board decision), the disability was 
assigned a noncompensable rating.  By Board decision in April 
1997, the rating of the service-connected left testicle 
disability was increased to 10 percent, by analogy to painful 
and tender scars under Code 7804.  That decision was based on 
the veteran's service medical records and post-service 
clinical evidence showing that his left testicle atrophy, 
associated with recurrent pain and tenderness, developed as a 
result of mumps orchitis in service.

On VA medical examination in March 1993, the veteran 
indicated that he had chronic pain and tenderness of the left 
testicle.  He indicated that he was able to have children, 
but was advised by a physician recently that he should have 
his testicles surgically removed.  On examination, the left 
testicle was "considerably" smaller than the right, and it 
was noted to be tender to palpation.  History of orchitis 
with residual atrophy and chronic testalgia were diagnosed.

A November 1994 private medical examination report documents 
the presence of left testicle atrophy and testicular pain and 
tenderness, but the veteran denied problems with impotence.  
Possibility of treatment by orchiectomy was entertained, but 
the veteran was hesitant to undergo such surgery.

VA medical records from March 1995 to June 1997 document 
intermittent treatment for symptoms and impairment including 
the veteran's left testicle pain and tenderness.  

On VA medical examination in August 1997, the veteran 
reported daily left testicle pain and tenderness; he also 
indicated that he fathered 3 children.  On examination, the 
left testicle was "very" atrophied, measuring 1.5 cm by 1.5 
cm by 0.75 cm; it was tender to palpation, but was of 
"fairly firm consistency;" there was no evidence of hernia 
or other changes in the testicle or the spermatic cord.  
History of mumps orchitis with atrophy of the left testicle 
was diagnosed.  

At a July 1999 Travel Board hearing, the veteran testified 
that he had daily episodes of "severe" and radiating left 
testicle pain, at times awakening him from sleep, and 
impairing his ability to perform activities such as prolonged 
driving.  Reportedly, he received intermittent medical 
treatment, took pain medication, and slept with a pillow 
between his legs.  He indicated that surgical removal of the 
left testicle was recommended to relieve pain.  

VA medical records from September 1999 to June 2000 document 
intermittent treatment for symptoms and impairment including 
the veteran's left testicle pain and tenderness.  

Prior to the April 1997 Board decision, increasing the rating 
of the service-connected left testicle disability from 0 to 
10 percent, that disability was rated under 38 C.F.R. 
§ 4.115b, Code 7523, complete testicular atrophy.  Under that 
Code, a 0 percent rating is for application if the service-
connected disability affects one testicle, and the testicle 
is atrophied completely; where the service-connected 
disability involves both, completely atrophied testicles, a 
20 percent rating is assignable under the same Code.  In this 
case, service connection is currently in effect for 
disability of only the left testicle; thus, a compensable 
rating under Code 7523 is unavailable.

In April 1997, the Board assigned the veteran's service-
connected left testicle disability a 10 percent rating by 
analogy to scars which are painful and tender on objective 
demonstration, under 38 U.S.C.A. § 4.118, Code 7804.  10 
percent is the only available rating under Code 7804.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 10 percent for the service-connected left testicle 
disability is not warranted.  Although the evidence shows 
that the veteran experiences daily episodes of severe pain 
and tenderness of the left testicle (and that the testicle is 
atrophied, significantly, as compared to the right), at times 
awaking him from sleep and interfering with activities such 
as prolonged driving, and requiring intermittent medical 
treatment, use of pain medication, and sleeping with a pillow 
between the legs, in the absence of complete atrophy of both 
testicles or surgical removal of a testis, a rating greater 
than 10 percent is simply unavailable under the diagnostic 
codes specifically dealing with disability involving the 
testicles (Code 7523 identified above, and Code 7524, removal 
of testis).  Nonetheless, the Board considered both the 
objective manifestation of the service-connected left 
testicle disability as documented in the record, and his 
subjectively perceived symptoms and impairment, and rated 
that disability by analogy under Code 7804.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two ratings should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable 
here.


ORDER

A rating in excess of 10 percent for chronic left testicular 
atrophy is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

Effective November 9, 2000, with enactment of VCAA, VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, except that no 
assistance is required if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a))

In the case of a claim for disability compensation (in this 
case consisting of the claims of service connection for 
chronic right testicle and psychiatric disabilities), the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

In this case, the veteran's service medical records include a 
finding of "dissociative reaction" on service entrance 
medical examination in November 1952, but no other report or 
clinical finding of psychological/psychiatric impairment were 
indicated during service.  While in service, he was 
hospitalized for mumps with left testicular atrophy.

Post service clinical evidence (VA and private) documents 
intermittent treatment for various symptoms and impairment 
including recurrent pain and tenderness of both testicles, as 
well as psychiatric impairment manifested by symptoms 
including anxiety and depression.  During recent VA 
outpatient treatment, dysthymic disorder and adjustment 
disorder were diagnosed.

During the post service medical treatment, in written 
correspondence to the RO, and at the July 1999 Travel Board 
hearing, the veteran indicated that he had symptoms and 
impairment involving both testicles since service, and that 
his psychiatric/psychological impairment developed because he 
felt depressed and anxious about his service-connected 
testicular disability.

On VA medical examination in August 1997, the veteran 
indicated that he began to notice right testicle pain in 
"recent years" (during post service outpatient treatment 
and on VA medical examination in March 1993, he reported pain 
and impairment of both testicles since service); on 
examination, right testicle disability was not identified, 
and the examiner opined that right testicle symptoms were not 
related to service because the veteran had no right testicle 
symptoms for many years after service separation.  As 
indicated above, however, a long history of recurrent pain 
and tenderness of both testicles is documented elsewhere in 
the record.  Thus, the Board believes that another VA medical 
examination should be performed, including a review of the 
claims file, to determine the nature and origin of any 
chronic disability of the right testicle.  Suttmann v. Brown, 
5 Vet. App. 127 (1993).

Regarding the veteran's claimed psychiatric impairment, a 
review of the record shows that he has not been afforded a VA 
psychiatric examination to determine the nature and etiology 
of any current psychiatric disability.  Although a VA 
examiner opined previously, on VA genitourinary examination 
in August 1997, that the veteran's "nervous condition" was 
not related to his "testicular problems," the Board is of 
the opinion that a thorough VA psychiatric examination should 
be performed to address the nature and etiology of any 
current psychiatric disability.

In view of the foregoing, the remaining issues on appeal are 
REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for right testicle and psychiatric 
symptoms and impairment since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained 
by the RO and incorporated into the 
claims folder.

2.  The veteran should be afforded VA 
medical examination to determine the 
nature and etiology of any chronic 
right testicle disability which may now 
be present.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  Any testing and/or 
clinical studies, deemed necessary, 
should be performed.  The examiner 
should be asked to provide an opinion 
as to whether it is as likely as not 
that any chronic right testicle 
disability found is related to service, 
any incident occurring therein, and/or 
the service-connected left testicle 
disability.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.  A 
rationale for all conclusions reached 
should be explained.

3.  The veteran should be afforded VA 
psychiatric examination to determine 
the identity and etiology of any 
chronic psychiatric disability which 
may now be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with 
examination.  All tests and studies 
deemed helpful by the examiner should 
be scheduled and conducted in 
conjunction with the examination.  The 
examiner should be requested to express 
an opinion as to the origin and likely 
date of onset of any psychiatric 
disability which may now be present, 
including whether it is as likely as 
not that any such disability is 
causally related to service, any 
incident occurring therein, and/or any 
service-connected disability.  If the 
examiner determines that any 
psychiatric disability was present 
prior to service, he should be asked to 
provide an opinion whether any such 
disability underwent an increase in 
disability during service (aggravation) 
beyond the natural progress of the 
disease.  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.  A 
rationale for all opinions expressed 
and conclusions reached should be fully 
explained.

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall, 11 Vet. App. at 
270-71.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


